TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00790-CV




              Aramark Management Services Limited Partnership, Appellant


                                               v.


                  The Brown Schools Management Corporation, Appellee




       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
           NO. GN402895, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The Court has been notified that The Brown Schools Management Corporation filed

for bankruptcy March 25, 2005 (cause number 05-10842, U.S. Bankruptcy Court, District of

Delaware). Accordingly, the appeal is now abated based on the bankruptcy stay.1 See 11 U.S.C.

§ 362; Tex. R. App. P. 8.2. The case may be reinstated on proper motion. Tex. R. App. P. 8.3. It




   1
    This appeal was previously abated until May 20, 2005, based on the parties’ agreed motion.
Aramark Mgmt. Servs. Ltd. P’ship v. The Brown Schs. Mgmt. Corp., No. 03-04-790-CV (Tex.
App.—Austin Feb. 22, 2005) (mem. op.).
is the responsibility of the parties to notify the Court immediately once the automatic stay is lifted

or any other event occurs which could cause the reinstatement of the case.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: May 26, 2005




                                                  2